      Case 2:11-cr-00119-WBS Document 389 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   UNITED STATES OF AMERICA,            No. 2:11-cr-119 WBS KJN
13                Plaintiff,              ORDER
14        v.
15   ROBERT HANRAHAN,
16                Defendant.
17

18                                ----oo0oo----

19
20             Defendant Robert Hanrahan has filed a Motion for

21   Clarification of Sentence. (Docket No. 385.)         The government is

22   hereby ORDERED to file a response to defendant’s motion within

23   thirty (30) days of the date of this order.        Defendant may file a

24   reply to the government’s response no later than twenty-one (21)

25   days from the date of filing of any such response.          The court

26   will then take the motion under submission and will inform the

27   parties if oral argument or further proceedings are necessary.

28
                                         1
      Case 2:11-cr-00119-WBS Document 389 Filed 04/09/21 Page 2 of 2


 1              IT IS SO ORDERED.

 2   Dated:   April 8, 2021

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         2
